Hartnett v Zuchowski (2019 NY Slip Op 06935)





Hartnett v Zuchowski


2019 NY Slip Op 06935


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


858 CA 18-01733

[*1]JOSEPH HARTNETT AND MARIKA HARTNETT, PLAINTIFFS-APPELLANTS,
vMICHAEL ZUCHOWSKI, DEFENDANT-RESPONDENT, ET AL., DEFENDANTS. (APPEAL NO. 2.) 


JOSEPH G. MAKOWSKI, LLC, BUFFALO (JOSEPH G. MAKOWSKI OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
OSBORN, REED & BURKE, LLP, ROCHESTER (JEFFREY P. DIPALMA OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Emilio L. Colaiacovo, J.), entered December 4, 2017. The order, insofar as appealed from, denied plaintiffs' cross motion for partial summary judgment against defendant Michael Zuchowski on the issue of liability. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Hartnett v Zuchowski ([appeal No. 1] — AD3d — [Sept. 27, 2019] [4th Dept 2019]).
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court